UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1808


BILLY R. MANEY,

                  Plaintiff - Appellant,

          v.

TRIBAL CHILD SUPPORT ENFORCEMENT; JULIA A. MANEY, now known
as Julia A. Queen,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:15-cv-00121-MR-DLH)


Submitted:   October 20, 2015               Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy R. Maney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy       R.   Maney     appeals       the     district      court’s      order

dismissing for lack of subject matter jurisdiction his challenge

to a ruling by the Cherokee Supreme Court.                   We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                Maney v. Tribal Child

Support    Enf’t,     No.     1:15-cv-00121-MR-DLH           (W.D.N.C.    June    26,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would    not    aid   the   decisional

process.



                                                                            AFFIRMED




                                          2